Sed per cur.

If the plaintiff does not prove the vrords substantially as laid, he cannot recover. The justification must be confined to the words charged to have been spoken, and not to other words. The defendant might with equal propriety, go into the proof that the plaintiff Avas a thief or adulterer, as into the present deviation from the words laid, and the point in issue A\Tould thus be wholly disregarded.
Evidence overruled.
The Avords appearing to have been spoken in boat, and not repeated, the jury found a, verdict for the plaintiff, for 25 dollars damages, and 6 cents costs.